                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

JOHNNY GIBSON,

                             Plaintiff,                                  ORDER
       v.
                                                                       18-cv-593-wmc
GARY BOUGHTON, MICHAEL J.
SHERMAN, LESA K. NOVINSKA,
LOGEN J. LATHROP and SANRA
MUNN,

                             Defendants.


       Pro se plaintiff Johnny Gibson filed this civil lawsuit pursuant to 42 U.S.C. § 1983,

claiming that defendants failed to protect him from an assault by another inmate and failed

to respond to his medical emergency. (Dkt. #1-1.) Plaintiff filed the lawsuit in Dane

County Circuit Court, and defendants removed it to this court pursuant to 28 U.S.C. §§

1441, 1446. (Dkt. #1.) This action is governed by the Prison Litigation Reform Act,

which imposes certain conditions on the privilege of proceeding without paying the full

filing fee up front.

       Applicable here is the Act’s “three-strikes rule,” 28 U.S.C. § 1915(g), which bars a

prisoner from pursuing a civil action in federal court without first paying the full filing fee

if three or more of his previous civil actions or appeals have already been dismissed while

imprisoned as frivolous, malicious, or for failure to state a claim upon which relief may be

granted. The sole exception to this rule is if the plaintiff’s pleadings show that he is in

imminent danger of serious physical injury.
       On at least three occasions, Gibson brought actions that were dismissed because

they were frivolous, malicious, or failed to state a claim upon which relief may be granted.

See Gibson v. Ill. Dep’t of Children & Family Servs., No. 06-cv-3978 (N.D. Ill. Nov. 27, 2006);

Gibson v. Ill. Dep’t of Children & Family Servs., No. 07-cv-5544 (N.D. Ill. Oct. 9. 2007);

Gibson v. Raemisch, No. 09-cv-322-slc (W.D. Wis. June 15, 2009).1 Therefore, under the

three strike rule, he cannot proceed in forma pauperis in this case unless his allegations show

that he is in imminent danger of serious physical injury. To meet the imminent-danger

requirement of 28 U.S.C. § 1915(g), a prisoner must allege (1) a physical injury that is

imminent or occurring at the time the complaint is filed and (2) the threat or prison

condition causing the physical injury is “real and proximate.” Ciarpaglini v. Saini, 352 F.3d

328, 330 (7th Cir. 2003) (citing Heimermann v. Litscher, 337 F.3d 781 (7th Cir. 2003);

Lewis v. Sullivan, 279 F.3d 526, 529 (7th Cir. 2002)).

       While plaintiff alleges that he suffered a physical injury due to an inmate assault on

February 18, 2015, he does not allege that he continues to suffer physical pain from these

injuries, nor that the inmate who attacked him poses an ongoing threat to his safety, much

less that defendants are failing to take appropriate measures to protect him. Because

Gibson has not shown that he is in imminent danger, he may not proceed with this action

without prepayment of the full $400 filing fee under § 1915(g).




1
  Plaintiff also filed Case No. 14-cv-039-wmc in this court, but failed to alleged imminent harm,
resulting in a denial of leave to proceed without full payment of the filing fee.

                                               2
                                         ORDER

      IT IS ORDERED that plaintiff Johnny Gibson’s motion for leave to proceed (dkt.

#2) is DENIED pursuant to 28 U.S.C. § 1915(g). To proceed with his claims, Gibson

must submit the full filing fee of $400 by April 3, 2019. If he fails to comply as directed

within the time allowed, this case will be dismissed without further notice pursuant

to Federal Rule of Civil Procedure 41(b).

      Entered this 14th day of March, 2019.

                                         BY THE COURT:

                                         /s/
                                         __________________________________
                                         WILLIAM M. CONLEY
                                         District Judge




                                            3
